Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This is in response to the amendment filed 04/28/2022. Claims 1-13 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-13 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 22 of Patent application No. 9,980,282 B2 and claims 1-18 of Patent application NO. 10,433,331 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claim is broader than the patent claim.

With respect to claims 21, 23, 27, 28 of the instant application, please refer to the table below, which illustrates the obvious relationship of the claim limitations at issue:



Instant application
Patent 10,433,331 B2  
Patent # 9,980,282

A method of operating a base station in a wireless telecommunication system comprising transmitting, to a terminal device, at least one of a plurality of blocks of system information at predetermined times, the blocks of system information including i) first scheduling information relating to the timing of at least one additional block of system information and ii) a marker indicating the presence of second scheduling information, wherein the second scheduling information provides an instruction to the terminal device relating to reception of at least one further block of system information.

    1.  A terminal device comprising: circuitry configured to: receive a master 
information block (MIB) from a base station of a wireless telecommunication 
system, wherein the base station is configured to transmit the MIB, a first 
system information block (SIB), and a second (SIB), the first SIB includes 
first scheduling information, the second SIB includes second scheduling 
information, and the first scheduling information and the second scheduling 
information relate to a timing of at least one additional block of system 
information, and the MIB includes an information element indicating that the 
second SIB is being transmitted from the base station;  decode the MIB;  
determine whether the information element included in the MIB indicates that 
the second SIB is being transmitted from the base station;  and ignore the 
first SIB and process the second SIB when it is determined that the information 
element indicates that the second SIB is being transmitted from the base 
station, wherein the second scheduling information included in the second SIB 
indicates a time domain window for receiving at least one additional block of 
system information. 

13. A user equipment configured to operate in a wireless telecommunications system which transmits a master information block and at least a first system information block the first system information block comprising first scheduling information relating to the timing of at least one additional block of system information, the user equipment comprising: 

a receiver configured to receive the master information block from a base station of the wireless telecommunication system, the master information block including an information element indicating whether a second system information block for reduced-capability terminal devices that are configured to operate in a limited bandwidth in the wireless telecommunication system is being transmitted by the base station; and circuitry configured to decode the master information block; determine whether the information element included in the master information block indicates that the second system information block is being transmitted from the base station; ignore the first system information block and control the receiver to receive the second system information block when it is determined that the information element indicates that the second system information block is being transmitted from the base station; and decode the second system information block including second scheduling information indicating a time domain window for receiving at least one additional block of system information for the reduced-capability terminals, wherein the information element is a one bit flag indicating whether the second system information block is being transmitted by the wireless telecommunication system, and the first system information block including the first scheduling information is transmitted at a fixed scheduled having a periodicity of 80 ms. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1-13 are rejected under 35 USC 103 as being unpatentable over Sanka et al (US Pub. No. 2013/0303240 A1) in view of You et al (US pub. No  2016/0088595 A1).

Regarding claim 1, Sanka discloses “transmitting, to a terminal device, at least one of a plurality of blocks of system information at predetermined times” (see Sanka ¶ 0007; receiving at a UE a master information block (MIB), ¶ 0028; the MIB includes scheduling information of other system information blocks (SIBs), such as identifying dormant SIBs 86), “ the blocks of system information including i) first scheduling information relating to the timing of at least one additional block of system information” (see Sanka ¶ 0028; the dormant SIBs associated with a second subscription and the MIB reading component provide the dormant SIBs to the PCH block a for second subscription scheduling purposes; also ¶ 0028 during the dormant SIBs period, tune away operations may be scheduled for the second subscription to not overlap with SIB read periods associated with first subscription; also, ¶ 0040, ¶ 0041 discloses during dormant SIB period 86 derived from the scheduling information, the UE tunes away from the first subscription to schedule one or more second subscription); “and ii) a marker indicating the presence of second scheduling information”( see Sanka ¶ 0028; the dormant SIBs associated with a second subscription and the MIB reading component provide the dormant SIBs to the PCH block a for second subscription scheduling purposes), “wherein the second scheduling information provides an instruction to the terminal device relating to reception of at least one [[further]] block of system information" (see Sanka ¶ 0028; the dormant SIBs associated with a second subscription and the MIB reading component provide the dormant SIBs to the PCH block a for second subscription scheduling purposes; also ¶ 0028 during the dormant SIBs period, tune away operations may be scheduled for the second subscription to not overlap with SIB read periods associated with first subscription; also, ¶ 0040, ¶ 0041 discloses during dormant SIB period 86 derived from the scheduling information, the UE tunes away from the first subscription to schedule one or more second subscription).  
Although Sanka discloses at ¶ 0028; the dormant SIBs associated with a second subscription and the MIB reading component provide the dormant SIBs to the PCH block a for second subscription scheduling purposes; also ¶ 0028 during the dormant SIBs period, tune away operations may be scheduled for the second subscription to not overlap with SIB read periods associated with first subscription; also, ¶ 0040, ¶ 0041 discloses during dormant SIB period derived from the scheduling information, the UE tunes away from the first subscription to schedule one or more second subscription, which means Sanka broadly and reasonable discloses instruction to the terminal device relating to reception of at least one further block of system information. However, Sanka does not appear to explicitly disclose “instruction to the terminal device relating to reception of at least one further block of system information”. To support the shortcomings of Sanka, You was introduced. You discloses “instruction to the terminal device relating to reception of at least one further block of system information”( See You ¶ 0038, ¶ 0154, ¶ 0162). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Sanka and You before him or her, to modify the invention of Sanka to provide instruction to the terminal device relating to reception of at least one further block of system information.  The suggestion for doing so would have been to enhance the efficiency of the system and improving a decoding success rate (abstract).

Regarding claim 2, claim 1 is incorporated as stated above.  In addition, the combination of Sanka and You further discloses “wherein the instruction comprises: ignoring reception of one or more additional blocks of system information”; (see Sanka ¶ 0028 and You ¶ 0038, ¶ 0154, ¶ 0162).

Regarding claim 3, claim 1 is incorporated as stated above.  In addition, the combination of Sanka and You further discloses “wherein the instruction comprises an instruction to receive one or more blocks of system information at the time indicated in the scheduling information”; (see Sanka ¶ 0028 and You ¶ 0038, ¶ 0154, ¶ 0162).

Regarding claim 4, claim 1 is incorporated as stated above.  In addition, the combination of Sanka and You further discloses “wherein the instruction comprises an instruction to receive one or more blocks of system information at a time different to that indicated in the scheduling information”; (see Sanka ¶ 0028 and You ¶ 0038, ¶ 0154, ¶ 0162).

Regarding claim 5, claim 1 is incorporated as stated above.  In addition, the combination of Sanka and You further discloses “wherein the instruction comprises an instruction to receive part of one block of system information at a first time and a second part of the one block of system information at a second time”; (see Sanka ¶ 0028, ¶ 0029 You ¶ 0038, ¶ 0154, ¶ 0162).

Regarding claim 6, claim 5 is incorporated as stated above.  In addition, the combination of Sanka and You further discloses “repeating the part of one block of system information”; (see Sanka ¶ 0028, ¶ 0029 and You ¶ 0038, ¶ 0154, ¶ 0162).


Regarding claim 7, claim 1 is incorporated as stated above.  In addition, the combination of Sanka and You further discloses “wherein the instruction comprises an instruction to replace at least part of one block of system information with predefined 25default information”; (see Sanka ¶ 0028, ¶ 0029 You ¶ 0038, ¶ 0154, ¶ 0162).

Regarding claim 8, claim 1 is incorporated as stated above.  In addition, the combination of Sanka and You further discloses “wherein the order of the first scheduling information is the same as the order of the second scheduling information”; (see Sanka ¶ 0028, ¶ 0029 You ¶ 0038, ¶ 0154, ¶ 0162).  

Regarding claim 9, claim 1 is incorporated as stated above.  In addition, the combination of Sanka and You further discloses “wherein the marker further indicates a type of terminal device, wherein the terminal device uses the second scheduling information in the event that the terminal device is of the indicated type”; (see Sanka ¶ 0028, ¶ 0029 You ¶ 0038, ¶ 0154, ¶ 0162).

Regarding claim 10, claim 9 is incorporated as stated above.  In addition, the combination of Sanka and You further discloses “wherein the order of the first scheduling 5information is the same as the order of the second scheduling information and the second scheduling information includes scheduling information relating to further blocks of system information useable by that type of terminal device.”; (see Sanka ¶s 0007, 0021, 0028).


Regarding claim 11, claim 1 is incorporated as stated above.  In addition, the combination of Sanka and You further discloses “wherein the at least one further block of system information includes at least one of the additional blocks of system 10information”; (see Sanka ¶ 0028, ¶ 0029 You ¶ 0038, ¶ 0154, ¶ 0162)

Claim 12 is the base station claim corresponding to the method claim 1 that has been rejected above.  Applicant attention is directed to the rejection of claim 1.  Claim 12 is rejected under the same rational as claim 1.

Regarding claim 13, Sanka discloses “a transceiver unit and controlling unit, the controlling unit being configured to control the transceiver to transmit, to a terminal device a master information block and a first and a second system information block” (see Sanka ¶ 0007; receiving at a UE a master information block (MIB), ¶ 0028; the MIB includes scheduling information of other system information blocks (SIBs), such as identifying dormant SIBs 86), “ the first and second system information block comprising first and second scheduling information relating to the timing of at least one additional block of system information, respectively,” (see Sanka ¶ 0028; the dormant SIBs associated with a second subscription and the MIB reading component provide the dormant SIBs to the PCH block a for second subscription scheduling purposes; also ¶ 0028 during the dormant SIBs period, tune away operations may be scheduled for the second subscription to not overlap with SIB read periods associated with first subscription; also, ¶ 0040, ¶ 0041 discloses during dormant SIB period 86 derived from the scheduling information, the UE tunes away from the first subscription to schedule one or more second subscription); “the controlling unit being further configured to: transmit, to the terminal device, the master information block of system information that comprises a marker which instructs the terminal device to " (see Sanka ¶ 0028; the dormant SIBs associated with a second subscription and the MIB reading component provide the dormant SIBs to the PCH block a for second subscription scheduling purposes; also ¶ 0028 during the dormant SIBs period, tune away operations may be scheduled for the second subscription to not overlap with SIB read periods associated with first subscription; also, ¶ 0040, ¶ 0041 discloses during dormant SIB period 86 derived from the scheduling information, the UE tunes away from the first subscription to schedule one or more second subscription).  
Although Sanka discloses at ¶ 0028; the dormant SIBs associated with a second subscription and the MIB reading component provide the dormant SIBs to the PCH block a for second subscription scheduling purposes; also ¶ 0028 during the dormant SIBs period, tune away operations may be scheduled for the second subscription to not overlap with SIB read periods associated with first subscription; also, ¶ 0040, ¶ 0041 discloses during dormant SIB period derived from the scheduling information, the UE tunes away from the first subscription to schedule one or more second subscription, which means Sanka broadly and reasonable discloses instruction to the terminal device relating to reception of at least one further block of system information. However, Sanka does not appear to explicitly disclose “instruction to the terminal device relating to reception of at least one further block of system information”. To support the shortcomings of Sanka, You was introduced. You discloses “instruction to the terminal device relating to reception of at least one further block of system information”( See You ¶ 0038, ¶ 0154, ¶ 0162). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Sanka and You before him or her, to modify the invention of Sanka to provide instruction to the terminal device relating to reception of at least one further block of system information.  The suggestion for doing so would have been to enhance the efficiency of the system and improving a decoding success rate (abstract).

Response to Argument(s)
Applicant's argument(s) filed on April 28, 2022 have been fully considered but they are not persuasive. Therefore, rejection is maintained. 

In the remarks, the Applicant argues in substance that: 
The combination of Sanka and You fails to teaches or suggest a "a marker indicating the presence of second scheduling information, wherein the second scheduling information provides an instruction to the terminal device relating to reception of at least one further block of system information" as recited in Applicant's claim 1.
In response. Examiner respectively disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). With that being said Sanka (¶ 0028) discloses that the dormant SIBs associated with a second subscription and the MIB reading component provide the dormant SIBs to the PCH block a for second subscription scheduling purposes). Also Sanka (¶ 0040, ¶ 0041) discloses during dormant SIB period 86 derived from the scheduling information, the UE tunes away from the first subscription to schedule one or more second subscription). Moreover, Sanka (¶ 0028) discloses the dormant SIBs associated with a second subscription and the MIB reading component provide the dormant SIBs to the PCH block a for second subscription scheduling purposes). In addition, Sanka (¶ 0028) discloses that the dormant SIBs associated with a second subscription and the MIB reading component provide the dormant SIBs to the PCH block a for second subscription scheduling purposes. The examiner agrees that Sanka does not appear to explicitly disclose that “instruction to the terminal device relating to reception of at least one further block of system information”. To support the shortcomings of Sanka, You was introduced. You discloses “instruction to the terminal device relating to reception of at least one further block of system information”( See You ¶ 0038, ¶ 0154, ¶ 0162). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Sanka and You before him or her, to modify the invention of Sanka to provide instruction to the terminal device relating to reception of at least one further block of system information.  The suggestion for doing so would have been to enhance the efficiency of the system and improving a decoding success rate (abstract). Thus, the combination of Sanka and You meets the scope of the claimed limitation as currently presented. 





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED M KASSIM/Primary Examiner, Art Unit 2468